Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00542-CV

                TEXCO MEALS, LLC; Francisco Pena, Jr., and Javier Perez,
                                  Appellants

                                              v.

                                  ACCION TEXAS, INC.,
                                       Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-04503
                         Honorable Gloria Saldaña, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against Javier Perez.

       SIGNED October 9, 2013.


                                               _________________________________
                                               Sandee Bryan Marion, Justice